                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

NICOLE DANTES                                     CIVIL ACTION NO. 19-cv-1176

VERSUS                                            JUDGE FOOTE

J. BROOCKS GREER, III                             MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that Plaintiff’s complaint is dismissed without prejudice for lack of

subject-matter jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2).
                                                                6th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
     December
of ___________________, 2019.

                                              _________________________________
                                                     ELIZABTH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
